AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00014-LGW-BWC Document 15 Filed 03/02/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia

Wapcross Division
LUIS GUSTAVO DELGADO, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-14
Ed
Vv. *
*
WARDEN TRACY JOHNS, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 14. Petitioner Luis Delgado
(“Delgado”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, GRANTS
Respondent’s Motion to Dismiss, DENIES Delgado'’s 28 U.S.C.

§ 2241 Petition, DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal, and DENIES

 
AO 72A
(Rey, 8/82)

 

 

Case 5:20-cv-00014-LGW-BWC Document 15 Filed 03/02/21 Page 2 of 2

Delgado in forma pauperis status on appeal.

SO ORDERED, this , 2021.

 

 

 

HONA LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SQUTHERN DISTRICT OF GEORGIA

 
